Citation Nr: 1538627	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive sleep apnea.

2.  Entitlement to initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an increased evaluation in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).

4.  Entitlement to service connection for a chronic bilateral foot disability.

5.  Entitlement to service connection for a chronic skin disease, to include skin cancer and basal cell carcinoma.

6.  Whether new and material evidence has been submitted to reopen, for a de novo adjudication on the merits, a claim of entitlement to service connection for a chronic respiratory disease (to include chronic obstructive pulmonary disease (COPD), pre-asbestosis, asbestosis, and emphysema).

7.  Entitlement to a total rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1965 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008, March 2009, and June 2009 by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA).  

The August 2008 rating decision denied the Veteran's claim of entitlement to an increased rating in excess of 50 percent for anxiety disorder NOS and a TDIU.  

The March 2009 rating decision awarded the Veteran service connection and a noncompensable evaluation for bilateral hearing loss, effective October 31, 2002.  The Veteran appeals the initial noncompensable evaluation assigned.  Therefore, VA must consider the application of staged rating for the period from October 31, 2002, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999).  

The June 2009 rating decision denied the Veteran's claim on entitlement to service connection for chronic obstructive sleep apnea.

For the reasons discussed in the REMAND portion of the decision below, the issues of entitlement to an increased evaluation in excess of 50 percent for anxiety disorder NOS, an initial compensable evaluation for bilateral hearing loss, and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action is required on their part.

The Veteran has also initiated the process of appealing a November 2014 rating decision denying service connection for a chronic skin disease (to include skin cancer and basal cell carcinoma) and a July 2015 rating decision denying service connection for a bilateral foot disability and denying his application to reopen his previously denied claim for VA compensation for a chronic respiratory disease (to include COPD, pre-asbestosis, asbestosis, and emphysema) for failure to submit new and material evidence.  For the reasons discussed below in the REMAND portion of this decision, these aforementioned issues are also REMANDED to the AOJ.


FINDING OF FACT

Chronic obstructive sleep apnea is objectively and clinically linked to the Veteran's credible account of sustaining a nasal injury during active military service.





CONCLUSION OF LAW

Chronic obstructive sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) with regard to this issue is rendered moot by this fully favorable decision.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As relevant, the Veteran's service treatment records show no treatment for a sinus or nasal injury or complaints of excessive snoring or related symptoms throughout his entire period of active duty, with entirely normal findings presented with respect to his head, face, nose, and sinuses during service.

Pertinent medical evidence associated with the Veteran's claims file shows that the earliest clinical demonstration of sleep apnea of record is a VA sleep study examination conducted in September 2008, which confirmed a diagnosis of moderate obstructive sleep apnea, for which the Veteran was prescribed a continuous positive airway pressure (CPAP) mask.

The Veteran's written statements in support of his claim and oral testimony presented before the Board at a May 2015 hearing, generally, present the factual assertion that he developed chronic sleep apnea during naval service, manifested by snoring and interrupted breathing.  He provided an account of having sustained a traumatic injury to his nose when one of his fellow servicemen accidentally struck him hard in the face with a rifle butt during basic training.   In a May 2014 written statement, the Veteran reported that during naval service in the autumn of 1965, his fellow shipmates informed him that he snored loudly and then would temporarily stop breathing during his sleep.  The Veteran also stated that these snoring problems worsened following his exposure to smoke during a shipboard engine room fire that occurred on the USS Bushnell (AS-15) while he was serving aboard this vessel.  (VA research associated with the claims file shows that this incident was factually confirmed as a true historical event that occurred coincident with the Veteran's assignment to this naval vessel's crew, thereby corroborating his account.) 

Jan Kriska, M.D., who is the private physician involved in the Veteran's treatment for sleep apnea and a credentialed Diplomate of The Board of Sleep Medicine, presented commentary in his treatment reports dated in July 2014 and October 2014, linking the Veteran's diagnosis of chronic obstructive sleep apnea to a deviated septum defect, which Dr. Kriska opined was consistent with the Veteran's account of sustaining a traumatic injury to his nose in service, stating that the Veteran's sleep apnea "probably started with [a] nasal injury and dates back to his [military] service."

In correspondence dated in November 2014, Dr. Kriska presented a nexus opinion stating, in pertinent part, that the Veteran was not obese and therefore his chronic obstructive sleep apnea was not obesity-related but was the result of a nasal defect that was apparently due to a nasal injury sustained during military service.  Dr. Kriska stated that given the Veteran's account of a nasal injury during active duty, it was therefore very likely that his sleep apnea began in service and was therefore service-related.

There are no opinions or other objective evidence countering the nexus opinion of Dr. Kriska.  The positive nexus opinions and commentary of Dr. Kriska, which link the Veteran's chronic obstructive sleep apnea to his military service, are presented in Dr. Kriska's capacity as both a treating physician intimately familiar with the Veteran's individual case and as a credentialed medical expert (i.e., a Diplomate of The Board of Sleep Medicine).  Dr. Kriska's opinion is predicated upon his familiarity with the Veteran's pertinent clinical history and is supported by a rationale that includes a detailed discussion of the facts specific to the Veteran's individual case.  The Board regards it to be highly probative.  

The essential conclusion presented by this opinion is that the Veteran's chronic obstructive sleep apnea is associated with a deviated septal defect that was a residual of a traumatic nasal injury that reportedly occurred during active duty.  Otherwise, there is no clinical evidence of greater probative weight that asserts an opposing medical conclusion.  The outcome of this case therefore turns on the credibility of the claimant's testimony and his personal account of his medical history, in which he factually asserts that he sustained a traumatic injury to his nose and face after being accidentally struck in the face with a rifle butt wielded by a fellow serviceman during basic training.  

The Veteran has previously presented an account of being aboard a naval vessel that was involved in a serious shipboard fire.  This alleged incident was subsequently verified and confirmed as an actual historical fact through research of military historical records that was conducted by VA.  As the Veteran has previously demonstrated his credibility in a separate historical matter that occurred during his period of naval service, the Board finds no reason to find that his present account of sustaining a nasal injury during active duty is inherently non-credible, notwithstanding the absence of any clinical evidence contemporaneous with service that indicates treatment for, or residuals of such an injury.  

The overall evidence is in at least a state of relative equipoise regarding the merits of the present claim.  Therefore, resolving all reasonable doubt in the Veterans favor, the claim of entitlement to service connection for chronic obstructive sleep apnea will be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal in this regard is thusly allowed.


ORDER

Service connection for chronic obstructive sleep apnea is granted. 


REMAND

As pertinent to the Veteran's current claim for higher compensation ratings for his service-connected anxiety disorder NOS and bilateral hearing loss, the latest VA compensation examinations that adequately address the severity of the aforementioned disabilities were conducted in August 2009 and March 2010, respectively, which is at least over five years prior to this writing.  A cursory VA psychiatric examination was performed in February 2014, but this examination contained only a very limited discussion of its clinical findings and no Global Assessment of Functioning (GAF) score.  Also, its assessment of the social and occupational impact of the Veteran's service-connected psychiatric disorder was presented as a conclusory statement unsupported by any discussion or rationale.  As such, the Board finds this February 2014 examination to be inadequate for VA rating and adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).) 

The Veteran's correspondence and statements in support of his appeal contain the essential contention that there has been a worsening of his disabling symptoms associated with his anxiety disorder and bilateral hearing loss since the time of the August 2009 and March 2010 medical examinations, respectively.  This assertion is supported by recent outpatient clinical records dated in 2012 - 2014, which reflect that the Veteran's GAF score had declined since the August 2009 psychiatric examination and that his hearing acuity had worsened to the point that he was only obtaining very limited benefit from his electronic hearing aids.  The United States Court of Appeals for Veterans Claims has previously held in the case of Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his or her service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his or her current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his or her statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the RO/AOJ, who should then provide the Veteran with appropriate examination to address the current severity of his service-connected anxiety disorder NOS and bilateral hearing loss.  Furthermore, while this matter is being developed on remand, the Veteran's updated medical records pertaining to his treatment for the aforementioned psychiatric and audiological disabilities should also be obtained. 

As relevant, a November 2014 rating decision denied the Veteran's claim of entitlement to service connection for a chronic skin disease (to include skin cancer and basal cell carcinoma).  The Veteran commenced an appeal of this denial by filing a timely notice of disagreement specifically addressing this matter, which was received by VA in December 2014.  Thereafter, a July 2015 rating decision denied his claim for service connection for a bilateral foot disability and also denied his application to reopen his previously denied claim for VA compensation for a chronic respiratory disease (to include COPD, pre-asbestosis, asbestosis, and emphysema) for failure to submit new and material evidence.  The Veteran commenced an appeal of these denials by filing a timely notice of disagreement specifically addressing each of these matters, which was received by VA in July 2015.  However, the Board's review of the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases confirms that no statement of the case has been provided to the Veteran and his representative addressing any of these issues presented in the paragraph above, in response to his timely filed notices of disagreement.  Accordingly, the Board must to remand these issues to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2015).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, it is incumbent upon the Veteran to timely perfect his appeal with regard to each of these issues and, if he does so, the Board will have appellate jurisdiction over only those specific matters that the appellant has filed a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).

As the claim of entitlement to a TDIU is inextricably intertwined with the ultimate outcomes of the issues discussed above, the TDIU claim will be held in abeyance pending the aforementioned evidentiary and procedural development.  See Holland v. Brown, 6 Vet. App. 443 (1994); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment for his psychiatric and audiological disabilities on appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and/or private medical records pertinent to such treatment, which have not yet been associated with the evidence.  

All records obtained must be associated with his claims folder.  If the AOJ cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA examinations in connection with his claims for higher compensation ratings for service-connected anxiety disorder NOS and bilateral hearing loss.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal. 

With regard the aforementioned examinations, the examining clinicians should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent symptomatology and findings as they relate to the Veteran's service-connected anxiety disorder NOS and bilateral hearing loss should be reported in detail, including an objective assessment of their severity and their impact on the Veteran's social and/or occupational capacity and his ability to perform work within the context of his vocational background and history.    

The clinicians must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in their discussions.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to his claims of entitlement to an evaluation in excess of 50 percent for anxiety disorder NOS, an initial compensable evaluation for bilateral hearing loss, and a TDIU, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

NOTE: The increased rating claims should be adjudicated in contemplation of the applicability of staged ratings for separate periods of time, as appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the maximum benefit sought on appeal remains denied with respect to any of the above issues currently on appeal, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

4.  In response to the Veteran's timely filed notices of disagreement, the RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the following issues: entitlement to service connection for a chronic skin disease (to include skin cancer and basal cell carcinoma) and a bilateral foot disability; and whether new and material evidence has been submitted to reopen his previously denied claim for VA compensation for a chronic respiratory disease (to include COPD, pre-asbestosis, asbestosis, and emphysema).

The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to each of the issues listed above.  Then, only if an appeal is timely perfected with respect to each issue, should the issue being specifically appealed be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


